Day, J.
— The abstract óf the record submitted by appellant contains no portion of the testimony produced on the trial of the cause before the referee. We cannot, therefore, review the facts found. The only question presented by the record for our consideration is with reference to the legal deductions of the referee. Appellant insists that “Ellis and James, purchasing, with notice, should be compelled to bring said mortgage into court for plaintiff’s use, whether he redeems said land or not.” The referee does not find that Ellis and James purchased with knowledge of any fact which would effect their bona fides. We are therefore'not called upon to consider what would be their rights, and obligations if such notice were established.
*89Appellant asked in the court below an extension, of tbe time limited for redemption. This time, being but twenty days, expired long before the cause came into this court. It is hence apparent that, without such extension, the plaintiff will be denied any practical benefits from the decree in his favor.
The plaintiff will be allowed until the first day of April, A. D. 1871, within which to redeem as directed by the decree of the court below, and will pay the costs of this' appeal.
Thus modified the decree of the district court is
Affirmed.